DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 59 and 60 are withdrawn from further consideration at this time pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 6, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 11, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,073,334 to Asai.
Asai ‘334 teaches limitations for a “rivet tape joining clip” – As shown and described with respect to fig 4 for example wherein one of ordinary skill in the art would recognize that the prior art clip is inherently capable of joining rivet tape ends due to its geometry and disclosed functionality and that recitation of ‘rivet tape joining’ amounts to little more than a potential intended use of the claimed ‘clip’ and does not define or require any particular structure that is not otherwise set forth by limitations of the body of the claim, “comprising an elongate body” – as shown, “provided with a plurality of projections which extend from one side of the elongate body” – reference discloses several embodiments having projections as claimed; 50 as shown in Fig’s 4 and 5 for example, “wherein the projections are provided with laterally projecting lips” – as described with respect to use in securement by deformation.  
As regards claim 2, reference teaches further limitation of “the laterally projecting lips are located at distal ends of the projections” – as shown and described with respect to use in securement.  
As regards claim 3, reference teaches further limitation of “the elongate body is provided with two inner projections located towards a centre of the elongate body and two outer projections located towards ends of the elongate body” – as shown.  
As regards claim 4, reference teaches further limitation of “the elongate body is provided with four or more projections” – as shown.  


As regards claim 7, reference teaches further limitation of “the difference in separations correspond with stretching that occurs between the pair of projections when the clip is used” – further limitation is broad and does not further define or require any particular structure that might be relied on to patentably distinguish from the well-known structure of the prior art.  
As regards claim 11, reference teaches further limitation of “the clip is provided with six projections” – the reference actually discloses eight projections, inherently including having six, “an inner pair of projections being having a separation which is less than twice the separation between other projections” – an inner pair as shown in Fig 5 has a separation that is larger than between the outer pairs but is less than twice their separation.  
As regards claim 15, reference teaches further limitation of “the clip has a face at each end of the elongate body, and wherein each face tapers outwardly from an end point of the clip” – the narrowed ends of the prior art clip as shown in Fig 4 for example anticipate broad limitation.  
As regards claim 17,  Asai ‘334 teaches limitations for a “rivet tape joining clip” – As shown and described with respect to Fig 4 for example wherein one of ordinary skill in the art would recognize that the prior art clip is inherently capable of joining rivet tape ends due to its geometry and disclosed functionality and that recitation of ‘rivet tape .  

Claim(s) 1-4, 12, 13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,853,654 to Patton.
Patton ‘654 teaches limitations for a “rivet tape joining clip” – As shown and described with respect to Fig 10 for example wherein one of ordinary skill in the art would recognize that the prior art clip is inherently capable of joining rivet tape ends due to its geometry and disclosed functionality and that recitation of ‘rivet tape joining’ amounts to little more than a potential intended use of the claimed ‘clip’ and does not define or require any particular structure that is not otherwise set forth by limitations of the body of the claim, “comprising an elongate body” – including 22 as shown, “provided with a plurality of projections which extend from one side of the elongate body” – including 74 50 as shown in Fig 10 for example, “wherein the projections are provided with laterally projecting lips” – at upper side as shown in Fig 10 for example.  
As regards claim 2, reference teaches further limitation of “the laterally projecting lips are located at distal ends of the projections” – as shown and described with respect to use in securement.  
As regards claim 3, reference teaches further limitation of “the elongate body is provided with two inner projections located towards a centre of the elongate body and 
As regards claim 4, reference teaches further limitation of “the elongate body is provided with four or more projections” – as shown in Fig 9 for example.  
As regards claim 12, reference teaches further limitation of “projections are provided with a convex lowermost surface” – as shown at upper end of 74 in 
Fig 10 wherein additional reference within in the claim to other claimed structure is not sufficient to distinguish from otherwise arbitrary orientation used for purpose of illustration.  
As regards claim 13, prior art teaches further limitation of “an upper edge of each lip steps inwardly to meet an inner portion of the projection” – the upper circumferential edge marks the beginning of the radially-inward step to join the central cylindrical portion of the each projection.  
As regards claim 16, prior art teaches further limitation of “the projections are generally cylindrical” – as shown.  
As regards claim 17,  Patton ‘654 teaches limitations for a “rivet tape joining clip” – As shown and described with respect to Fig 10 for example wherein one of ordinary skill in the art would recognize that the prior art clip is inherently capable of joining rivet tape ends due to its geometry and disclosed functionality and that recitation of ‘rivet tape joining’ amounts to little more than a potential intended use of the claimed ‘clip’ and does not define or require any particular structure that is not otherwise set forth by .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, 18, 19, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,073,334 to Asai.
As regards claims 8 and 9, although reference discloses differences in separation, the reference does not disclose specific dimensions, i.e., “the difference in separations is up to around 2mm”, “ the difference in separations is around 1mm”.  it would however have been obvious to scale the dimensions of the separations to the size of the tape including separation distances to be as claimed in order to adapt the disclosed clip and tapes to particular size of environment of intended use wherein such modification would not otherwise affect function of the arrangement.  Furthermore it would have been obvious to one of ordinary skill in the art to provide separation distance differences as claimed in to correspond with tolerances in the partial lengths of tape ends for environments of intended use having corresponding length ends, again without otherwise affecting function of the arrangement.

Although reference discloses the clip being used to join first and second carrier tapes, the reference does not disclose the tapes carrying rivets, i.e., the clip being “engaged in first and second rivet tapes”.  It would however have been obvious to one of ordinary skill in the art to adapt the clip for use in connecting rivet tapes analogous to its disclosed use with connecting tapes in order to provide for continuity in the feed of rivets in a rivet assembly environment.
The reference discloses further limitation of “the rivet tape joining clip comprises an elongate body provided with a plurality of projections which extend from one side of the elongate body, wherein the projections are provided with laterally projecting lips” – as shown, described and otherwise addressed herein above, “and the first rivet tape defining first holes and the second rivet tape defining second holes, and wherein the plurality of projections of the rivet tape joining clip pass through a respective one of the first holes and one of the second holes of the first and second rivet tapes” – broad limitations of holes and projections does not clearly define an arrangement that can be relied upon to patentably distinguish from the well-known prior art arrangement.  

As regards claim 23, reference teaches and/or makes obvious limitations for a “rivet tape joining clip engaged in first and second rivet tapes, the rivet tape joining clip comprises an elongate body provided with a plurality of projections which extend from one side of the elongate body, wherein the projections are provided with laterally projecting lips” – as shown, described and otherwise discussed herein above. “the first rivet tape defines a plurality of first holes” – 32, “the second rivet tape defines a plurality of second holes” – 32, “wherein projections of the rivet tape joining clip pass through holes of the first tape” – the holes through which 50,52 pass wherein broad limitation does not distinguish from structure of the prior art, “but not through a final hole of the first tape” – projections 50,52 do not pass through any of the holes 32 including a ‘final hole of the first tape’, “and wherein projections of the rivet tape joining clip pass through holes of the second tape including a first hole of the second tape” – projections 50,52 are disclosed to pass through holes of the second tape wherein broad limitation has not clearly defined structure of the claimed invention that might be relied upon to patentably distinguish from well-known structure of the prior art.  

As regards claim 25, reference teaches further limitation of “a an end of the second tape is provided with a three-sided cut or a curved cut” – both tape ends are disclosed to include partial holes 32 such that the ends include curved. 	
As regards claim 26, although reference does not disclose further limitation of “an end of the first tape is provided with a square cut”, it would have been obvious to one of ordinary skill in the art to provide a square cut to match a second tape having lesser or greater amount of length with respect to a partial hole 32 in order to provide a flat finished assembly without tapes overlap.

Claim(s) 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,853,654 to Patton.
Patton ‘654 teaches limitations for a “rivet tape joining clip” – As shown and described with respect to Fig’s 9,10 for example wherein one of ordinary skill in the art would recognize that the prior art clip is inherently capable of joining rivet tape ends due to its geometry and disclosed functionality and that recitation of ‘rivet tape joining’ amounts to little more than a potential intended use of the claimed ‘clip’ and does not define or require any particular structure that is not otherwise set forth by limitations of the body of the claim.
Although reference discloses the clip being used to join first and second carrier tapes, the reference does not disclose the clip being “engaged in first and second rivet tapes”.  It would however have been obvious to one of ordinary skill in the art to adapt 
The reference discloses further limitation of “the rivet tape joining clip comprises an elongate body provided with a plurality of projections which extend from one side of the elongate body, wherein the projections are provided with laterally projecting lips” – as shown, described and otherwise addressed herein above, “and the first rivet tape defining first holes and the second rivet tape defining second holes, and wherein the plurality of projections of the rivet tape joining clip pass through a respective one of the first holes and one of the second holes of the first and second rivet tapes” – as shown.  
As regards claim 19, the reference discloses further limitation of “lips of the projections are wider than the holes and thereby hold the rivet tape securely on the rivet tape joining clip” – as shown.  
As regards claim 21, the holes through which projections pass reads on broad recitation of “sprocket holes” wherein a regular separation is disclosed.

Allowable Subject Matter
Claims 5, 10, 14, 20, 22, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677